11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Willie Berry, Jr.
Appellant
Vs.                   No. 11-02-00357-CV B Appeal 
Janie Cockrell
Appellee
 
Appellant has filed in this court a motion to
voluntarily dismiss his appeal.  The
motion is granted, and the appeal is dismissed.  TEX.R.APP.P. 42.1.
 
PER CURIAM
 
January 16, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.